Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 01 September 2017 and 08 December 2017. It is noted, however, that applicant has not filed a certified copy of these Chinese applications (CN20170777767.9 and CN201711295257.4) as required by 37 CFR 1.55.

Election/Restrictions
Claims 1-3, 8, 12 and 13 are allowable. Claims 6 and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 24 December 2021, is hereby withdrawn and claims 6 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 08 June 2022 overcomes all rejections under 35 USC 112(b), 102 and 101.  The closest prior art of record is GenBank Accession No. 4YK7_A, GenBank Accession No. CAA11219.1, PIR Accession No. T50818, and CN106032531A.
GenBank Accession No. 4YK7_A describes a hydroxynitrile lyase from Manihot esculenta which has 100% sequence identity with SEQ ID NO: 1 except for a H103L mutation.
GenBank Accession No. CAA11219.1 describes a hydroxynitrile lyase from Manihot esculenta which has 76% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, includes the mutations V2A, V94P, H103Q, T140N, G165E, V173L and K176R.
PIR Accession No. T50818 describes a hydroxynitrile lyase from Aribidopsis thaliana which has 45.3% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, includes the mutations L36V, C81F, V94P, H103L, W128L, T140N, L149M, G165E, V173L, K176Q and K224N.
CN106032531A describes a hydroxynitrile lyase from Manihot esculenta which has 100% sequence identity with SEQ ID NO: 1.  SEQ ID NO: 5 of CN106032531A describes a mutant of SEQ ID NO: 1 which contains the mutations P60G, W128A and I220L.
None of the prior art of record, however, teaches or suggests modifying any of the hydroxynitrile lyases of GenBank Accession No. 4YK7_A, GenBank Accession No. CAA11219.1, PIR Accession No. T50818, or CN106032531A such that they would have at least 80% homology to SEQ ID NO: 1 and are mutated at two or more sites comprising amino acid residue of position 103 and amino acid residue of position 128 of SEQ ID NO: 1, and wherein the amino acid residue of position 103 is mutated from H to L, I, V, C, S or M, and the amino acid residue of position 128 is mutated from W to A, N, L, V, G or Y.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 4, 5, 7, 9 and 11 have been cancelled.  Claims 1-3, 8, 12 and 13 are directed to an allowable product.  Nonelected Claims 6 and 10 contain all the limitations of at least one allowable product claim and have been rejoined and considered on the merits.  Claims 1-3, 6, 8, 10, 12 and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652